Lawrence, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum: I find no support in this record for the defendant’s claim that the warrant to search his home was improperly issued by the Criminal Court of the City of New York.
The following pertinent information was set forth in the search warrant application. The police were involved in an ongoing investigation concerning a series of larcenies by false pretenses, in the course of which the perpetrators obtained video and stereo equipment from a discount store. Specifically, *196between February 12, 1986 and March 14, 1986, a man using the name "Jay Kaufman” had made 29 fraudulent purchases by the use of false or altered credit cards, at the discount store. The theft scheme also involved the use of false delivery addresses, the interception of merchandise at the delivery point, and the transfer of merchandise from the delivery van to the perpetrators’ waiting vehicle.
On March 14, 1986, a man matching "Kaufman’s” description ordered some stereo equipment at the store, this time using the name and Mastercharge card of "Joseph Corno”. He was apprehended by a New York City detective and a Secret Service special agent after he had the merchandise transferred to his van at the delivery address.
At the precinct, after being advised of and waiving his Miranda rights (see, Miranda v Arizona, 384 US 436), the man (hereinafter the informant) admitted that he had previously used the name "Jay Kaufman”, and that he had made the 29 earlier purchases. He further stated that he had obtained the bogus credit cards from a person known to him as "Rocky”; that he had delivered the stolen merchandise to "a red brick one family house with a large garage” on the corner of 160th Street and 9th Avenue in Queens, and that several deliveries were made personally to Rocky. In addition, the informant said that Rocky owned a grey Chevrolet and he gave the police the telephone number he used to contact Rocky. Finally, he described Rocky as a "white male approximately 60 years of age with a possible criminal record”.
The police verified that, at the location given, there was a one-family red brick house with a two-car garage; a grey 1976 Chevrolet was registered to the defendant, Rocco Cassella, at the house address; and the telephone number provided by the informant was listed in the defendant’s name at that address. Additionally, the police verified that on October 31, 1985, the defendant had pleaded guilty to grand larceny, involving a scheme to defraud another discount store, using forged or altered credit cards.
Approximately three days thereafter, the police sought and acquired a search warrant for the defendant’s home to seek evidence of the larcenous scheme then in operation.
In applying the Aguilar-Spinelli test (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410), which requires that there be a factual basis for an informant’s information, I find that the informant in this case "deseribe[d] the underlying circumstances in which he obtained his infor*197mation and his description of such circumstances clearly indicate[d] that he [spoke] with personal knowledge of the event[s] which he relate[d]”, thereby satisfying the " 'basis of knowledge’ requirement” (People v Rodriguez, 52 NY2d 483, 491).
Further, as to the second prong of the Aguilar-Spinelli test concerning the informant’s reliability, I find that the informant’s statements, which constituted admissions against his penal interest, were sufficient, in and of themselves, to establish his veracity (see, People v Comforto, 62 NY2d 725). This case is distinguishable from People v McGriff (130 AD2d 141, 148), in that the informant here clearly implicated himself in the larcenous credit card scheme. As noted by the Court of Appeals in People v Johnson (66 NY2d 398, 403-404): ''[Admissions [against penal interest] are not guarantees of truthfulness and they should be accepted only after careful consideration of all the relevant circumstances of the case indicates that there exists a basis for finding reliability. Nevertheless, admissions against penal interest have been held sufficient to support a finding of probable cause even though the informant has little to lose and much to gain by supplying information to the police in which he incriminates himself (see, People v Comforto, supra; People v Rodriguez, 52 NY2d 483, 490, supra), or though his admissions incriminate him of criminal conduct less serious than the crime under investigation (see, People v Comforto, supra; United States v Harris [403 US 573]). They are accepted because the informant’s identity is known to the police and they may use his statement admitting criminal conduct against him if his information is false (see, 1 LaFave, Search and Seizure §3.3 [c], at 525-534). The inculpating admissions thus serve the same purpose as a false statement under oath by placing the informant in jeopardy if he attempts to deceive or mislead the police” (emphasis supplied). Therefore, the criminal court which issued the search warrant herein, could properly rely upon the statements made by the informant, even if they were not sufficiently corroborated by independent police investigation (see, People v Comforto, supra; United States v Harris, 403 US 573, 583-585, supra).
Accordingly, the suppression court’s finding that the criminal court had properly issued the search warrant should not be disturbed.
With respect to the defendant’s alternate argument, I find no merit to his claim that his statements made to the police prior to his being advised of his Miranda rights (see, Miranda v Arizona, 384 US 436, supra) should have been suppressed. *198The simple questions posed by the detective, when, during the search, he found ammunition and guns, were designed to clarify the nature of the situation and "did not constitute a process of interrogation to which Miranda is applicable” (People v Huffman, 41 NY2d 29, 34; see, People v Reed, 123 AD2d 333; People v King, 121 AD2d 471, lv denied 68 NY2d 758; People v Rosen, 112 AD2d 253).